DeFORD, Judge,
concurring:
I concur in the majority opinion. However, I believe it is appropriate to comment that under the circumstances set forth in this record of trial, the trial judge and this Court were left with a bare minimum of facts to determine the materiality of the requested witness.
Paragraph 115 of the Manual for Courts-Martial, United States, 1969 (Revised edition), is designed to insure that government funds are not wasted in producing witnesses who are not absolutely necessary and material in trials by court-martial.
Here the trial defense counsel had not been able to question the witness Davis during a predominant portion of the pretrial processing of this case. When Davis was available for questioning the trial defense counsel was on leave. As a consequence of the foregoing, the in-court request for the production of Davis was made without the trial defense counsel having even talked with the witness. The trial judge summarily denied the request.
I believe it would have been better procedure for the trial judge to have established on the record the failure of the trial defense counsel to depose the witness, his current address, and the efforts that had been made to contact him prior to trial. The trial judge should have considered the alternative of a continuance in order that the trial defense counsel have an adequate opportunity to locate and talk with the witness before the trial. Some showing of the witness’ actual testimony should have been offered to the court during the hearing on the materiality of the witness.
Under the facts of record in this case, we have no alternative but to determine that there exists a fair risk of prejudice to this appellant by the trial court’s failure to require the production of the witness Davis who may or may not be able to corroborate the appellant’s testimony as to what the appellant stated when the drug sale was consummated and the phencyclidine was discarded. If the trial judge had used the foregoing recommended procedure or a similar one, the court would have been fully informed in the matter and the doubt created here would have been resolved.